 1   Guido Saveri (22349)
        guido@saveri.com
 2   R. Alexander Saveri (173102)
        rick@saveri.com
 3   Geoffrey C. Rushing (126910)
        grushing@saveri.com
 4   Cadio Zirpoli (179108)
        cadio@saveri.com
 5   Matthew D. Heaphy (227224)
        mheaphy@saveri.com
 6   SAVERI & SAVERI, INC.
     706 Sansome Street
 7   San Francisco, CA 94111
     Telephone: (415) 217-6810
 8   Facsimile: (415) 217-6813
 9   Lead Counsel for Direct Purchaser Plaintiffs
10
                                 UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
                                     SAN FRANCISCO DIVISION
13
     IN RE: CATHODE RAY TUBE (CRT)                  Master File No. 07-CV-5944-JST
14   ANTITRUST LITIGATION
     ____________________________________           MDL No. 1917
15
     This Document Relates to:                      STIPULATION AND [PROPOSED] ORDER
16                                                  RE PAGE LIMITS FOR DIRECT
     ALL DIRECT PURCHASER ACTIONS                   PURCHASER PLAINTIFFS’ OPPOSITION
17                                                  TO THE IRICO DEFENDANTS’ AMENDED
                                                    MOTIONS TO DISMISS CLAIMS OF
18                                                  DIRECT PURCHASER PLAINTIFFS FOR
                                                    LACK OF SUBJECT MATTER
19                                                  JURISDICTION (FED. R. CIV. P. 12(b)(1))
                                                    (ECF Nos. 5410, 5412)
20
                                                    Judge:     Honorable Jon S. Tigar
21

22

23

24

25

26

27

28

       STIPULATION AND [PROPOSED] ORDER RE PAGE LIMITS FOR DIRECT PURCHASER PLAINTIFFS’
     OPPOSITION TO IRICO DEFENDANTS’ AMENDED MOTIONS TO DISMISS; Master File No. 07-CV-5944-JST
 1          Direct Purchaser Plaintiffs (“DPPs”) and Defendants Irico Display Devices Co., Ltd. and

 2   Irico Group Corporation (together, the “Irico Defendants” or “Irico”), by and through the

 3   undersigned counsel, hereby stipulate as follows:

 4          WHEREAS, on March 19, 2019, the Irico Defendants filed Irico Group Corporation’s

 5   Amended Motion to Dismiss Claims of Direct Purchaser Plaintiffs for Lack of Subject Matter

 6   Jurisdiction (Fed. R. Civ. P. 12(b)(1)), ECF No. 5410, and Irico Display Devices Co., Ltd.’s

 7   Amended Motion to Dismiss Claims of Direct Purchaser Plaintiffs for Lack of Subject Matter

 8   Jurisdiction (Fed. R. Civ. P. 12(b)(1)), ECF No. 5412;

 9          WHEREAS, pursuant to stipulation and order entered by the Court on March 19, 2019,

10   DPPs’ oppositions to Irico’s amended motions to dismiss shall be due on or before April 1, 2019,

11   ECF No. 5408;

12          WHEREAS, under Civil Local Rule 7-4(b), “[u]nless the Court expressly orders otherwise

13   pursuant to a party’s request made prior to the due date, briefs or memoranda filed with opposition

14   papers may not exceed 25 pages of text”;

15          WHEREAS, DPPs wish to file a single opposition brief not to exceed 40 pages of text;

16          WHEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between counsel

17   for Plaintiffs and the Irico Defendants:

18          1.      DPPs may file a single opposition brief not to exceed 40 pages of text; and

19          2.      The Irico Defendants may file a single reply brief not to exceed 30 pages of text.

20   Dated: March 21, 2019

21   /s/ R. Alexander Saveri                                 /s/ Stuart C. Plunkett
     Guido Saveri (22349)                                    John Taladay (pro hac vice)
22   R. Alexander Saveri (173102)                            john.taladay@bakerbotts.com
     Geoffrey C. Rushing (126910)                            BAKER BOTTS LLP
23   Cadio Zirpoli (179108)                                  1299 Pennsylvania Ave., NW
     Matthew D. Heaphy (227224)                              Washington, D.C. 20004
24   SAVERI & SAVERI, INC.                                   Telephone: 202.639.7700
     706 Sansome Street                                      Facsimile: 202.639.7890
25   San Francisco, CA 94111
     Telephone: (415) 217-6810                               Stuart C. Plunkett (State Bar No. 187971)
26   Facsimile: (415) 217-6813                               stuart.plunkett@bakerbotts.com
                                                             Peter Huston (State Bar No. 150058)
27                                                           peter.huston@bakerbotts.com
                                                             BAKER BOTTS LLP
28                                                           101 California Street, Suite 3070
                                                         2
       STIPULATION AND [PROPOSED] ORDER RE PAGE LIMITS FOR DIRECT PURCHASER PLAINTIFFS’
     OPPOSITION TO IRICO DEFENDANTS’ AMENDED MOTIONS TO DISMISS; Master File No. 07-CV-5944-JST
                                                     San Francisco, California 94111
 1                                                   Telephone: (415) 291-6200
                                                     Facsimile: (415) 291-6300
 2
                                                     Attorneys for Defendants Irico Group Corp.
 3                                                   and Irico Display Devices Co., Ltd.
 4
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 5

 6

 7            March 22, 2019
     Dated: ___________________              By: ___________________________
                                                    Jon S. Tigar
 8
                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
       STIPULATION AND [PROPOSED] ORDER RE PAGE LIMITS FOR DIRECT PURCHASER PLAINTIFFS’
     OPPOSITION TO IRICO DEFENDANTS’ AMENDED MOTIONS TO DISMISS; Master File No. 07-CV-5944-JST
